Citation Nr: 9913294	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-33 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether the veteran has forfeited his rights to Department of 
Veterans Affairs (VA) benefits.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service, as documented by the 
service department, as follows:  missing from April to 
December 1944 and recognized guerilla service from January to 
July 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a VA Manila Regional Office (RO) October 1994 rating 
decision which denied service connection for peptic ulcer 
disease and malaria.  Subsequently, an RO administrative 
decision dated in June 1997, confirmed by the VA Director of 
Compensation and Pension Services in February 1998, found 
that the veteran had knowingly and intentionally submitted 
false and fraudulent evidence in support of his claims; and 
that he had forfeited all rights, claims and benefits to 
which he might otherwise be entitled under laws administered 
by the VA.

The RO has certified the issues on appeal to the Board as 
entitlement to service connection for a peptic ulcer and 
malaria.  Therefore, the first matter the Board must address 
is which issue or issues are properly before the Board at 
this time.  The Board finds that the issue of whether the 
veteran has forfeited his rights to VA benefits is, at a 
minimum, "inextricably intertwined" with the issues of 
service connection for peptic ulcer disease and malaria.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Indeed, the 
June 1997 administrative decision is more than simply 
"intertwined."  A finding that the veteran has forfeited 
his rights would render moot the disposition of any claim 
made by him for VA benefits.  Thus, even if the Board was to 
purport to allow the veteran's claims, he would receive no 
compensation.  Accordingly, the Board finds that the issue of 
whether the veteran has forfeited his rights to VA benefits 
takes precedence over the issues of service connection for 
peptic ulcer disease and malaria.  See Parker v. Brown, 7 
Vet. App. 116 (1994).

The Board must next consider whether the veteran would be 
prejudiced by adjudication of the issue of whether he has 
forfeited his rights to VA benefits at this time.  Under 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the Board must 
determine if the veteran has been given adequate notice of 
the need to submit evidence or argument and whether, if such 
notice has not been provided, he has been prejudiced thereby.

In this case, the Board finds that the veteran has been 
provided with the pertinent laws and regulations regarding 
the issue of whether he has forfeited his rights to VA 
benefits.  Moreover, the RO has provided him with 
opportunities to review the evidence of record, and respond 
with arguments or testimony on his behalf.  Accordingly, the 
Board finds that the veteran will not be prejudiced by the 
adjudication of this issue at this time.

In light of the determination of the Board, the issues of 
entitlement to service connection for peptic ulcer disease 
and malaria are rendered moot.


FINDINGS OF FACT

1.  The veteran submitted statements, certifications and an 
affidavit wherein it was contended that he was treated for 
peptic ulcer disease and malaria in 1946.

2.  At an April 1995 VA deposition, the veteran, having been 
duly sworn, testified that he had submitted the documents to 
the VA in relation to his claims for service connection; and 
that the private medical records submitted were authentic in 
content and in substance.

3.  The private medical records submitted by the veteran show 
that he was treated for peptic ulcer disease and malaria in 
1946, and that he was given Kremil-S, Acetaminophen (Naprex) 
and Pharmaton at that time.

4.  A November 1996 VA forensic laboratory report found that 
samples of black ball-point ink recovered from the private 
medical records submitted by the veteran were matched with 
ink which was not commercially available until 1961.

5.  It has been shown that Kremil-S, Naprex and Pharmaton 
were not commercially available to the public until many 
years after 1946.


CONCLUSION OF LAW

Because the veteran knowingly made and presented false 
evidence and statements pursuant to his claims for VA 
benefits, he has forfeited all rights, claims and benefits 
under all laws as administered by the VA, and the forfeiture 
declared against him was justified.  38 U.S.C.A. § 6103 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.901(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted authentic private 
medical records which establish that he was treated for 
peptic ulcer disease and malaria in 1946.  He asserts that 
the forfeiture declared against him was unjustified, and that 
his claims for service connection for peptic ulcer disease 
and malaria should be granted.

His available service medical records include an April 1947 
service separation medical examination which is devoid of any 
reports, findings, or diagnoses of peptic ulcer disease, 
malaria or residuals of malaria.  His April 1947 Affidavit 
for Philippine Army Personnel shows that he indicated that he 
had not incurred any wounds or illnesses.

In September 1989, the veteran filed claims for VA 
compensation benefits.  By November 1990 rating decision, the 
RO denied, inter alia, his claim for service connection for 
malaria.

By March 1994 statement, the veteran asserted that he had not 
received any information from the RO regarding his claims for 
service connection.

By March 1994 certification, A. Lirio, M.D., indicated that 
he had treated the veteran at various times from 1945 to 1946 
for irregularities which included chronic peptic ulcer and 
malaria due to a prolonged stay in the field.

By September 1994 certification, Dr. Lirio indicated that the 
veteran's X-ray examination films had been dilapidated due to 
age and could no longer be deciphered.  Dr. Lirio then 
certified that the veteran had had an upper gastrointestinal 
series which revealed hyperacidity caused by an irregularity 
of meals during a Guerilla Tactic Operation in which he had 
participated.  Dr. Lirio also reported that the veteran had 
experienced fever and chills prior to his admission to the 
clinic, and that these were symptoms of malaria.

As reported earlier, by October 1994 rating decision, the RO 
denied the veteran's claims for service connection for peptic 
ulcer disease and malaria.

By December 1994 joint affidavit, two of the veteran's 
colleagues indicated that they had fought with him during 
World War II, and that he had received medical treatment at 
Dr. Lirio's clinic from 1945 to 1946.

By December 1994 certification, Dr. Lirio indicated that he 
had enclosed the interpretations of the veteran's X-ray 
films, laboratory studies and examination reports.  These 
medical records included the following:  A radiological 
report, dated in 1946, from Lirio Clinic, shows that an upper 
gastrointestinal series revealed that the veteran had chronic 
hyperacidity and a minimal ulcer; and undated treatment 
records from Lirio Clinic, which show that the veteran was 
treated for peptic ulcer disease and malaria.  These records 
also show that he was given Kremil-S, Naprex and Pharmaton.

In January 1995, the RO requested a field investigation to 
verify the authenticity of medical records submitted by the 
veteran.  By March 1995 statement, Dr. Lirio acknowledged to 
the RO that he had spoken openly with a VA field examiner 
about the veteran's medical records.  Dr. Lirio then 
indicated that he had not been able to provide a copy of 
these records to the field examiner, and requested the RO to 
set a fixed date when he could meet again with the field 
examiner and provide him with the medical records of the 
veteran.

At an April 1995 VA deposition, the veteran testified that he 
had submitted the documents to the VA in relation to his 
claims for service connection.  He asserted that Dr. Lirio's 
medical records were all authentic in content and in 
substance.  He reported that Dr. Lirio had treated him for 
pulmonary tuberculosis, an ulcer and malaria in 1946.  He 
indicated that he was unable to recall the medicines that Dr. 
Lirio had given him at that time.  He reported that he was 
not then suffering much from these illnesses, except for some 
slight coughing.  He asserted that no one had assisted him 
with his claims for VA benefits.  He reported that another 
doctor had treated him for his illnesses, but that he was 
deceased.  The veteran repeated his statement that he had 
been confined to Dr. Lirio's clinic.

A May 1995 VA Report of Field Examination shows that a VA 
field examiner commented on the veteran's deposition, and 
discussed the interviews that he had had with Dr. Lirio, a VA 
physician and a brand associate employed by the maker of 
Kremil-S.

The field examiner commented that the veteran had appeared 
apprehensive during the deposition, especially when 
questioned about the authenticity of the medical records that 
he submitted.  The examiner indicated that, in several 
instances, the veteran manifested long and unnecessary pauses 
before responding that he had been treated by Dr. Lirio.

Regarding Dr. Lirio's interview, the field examiner reported 
that Dr. Lirio had produced copies of the medical records 
that had already been submitted to the VA.  The examiner 
indicated that they appeared to be photocopies and that, 
without asking, Dr. Lirio had related that they were the 
original medical findings of the veteran.  When the examiner 
asked Dr. Lirio as to why, in 1946, he had given the veteran 
Pharmaton, which is a generic vitamin supplement pill, he was 
unable to provide an accurate answer, and instead pleaded for 
a speedy facilitation of the veteran's claims.  Dr. Lirio 
then asserted that the records that he had submitted to the 
VA were authentic and made in 1946.  The examiner indicated 
that Dr. Lirio's medical records appeared to have been 
recently made in order to accommodate the veteran's claims, 
and, if fact, appeared to have just been signed by Dr. Lirio.  
The examiner reported that, to cover such action, Dr. Lirio 
had provided photocopies yet claimed that they were 
originals.

The VA physician reported that not all doctors are authorized 
to sign a radiological report unless the doctor is the 
radiologist himself.  He indicated that he doubted that Dr. 
Lirio had had authority to sign the 1946 radiological report.  
He also expressed doubts as to the medications that Dr. Lirio 
had given the veteran, as Kremil-S, Naprex and Pharmaton had 
only recently been introduced into the market.

The brand associate employed by the maker of Kremil-S 
reported that Kremil-S was introduced into the Philippine 
market in the early 1970's, and was only commercially exposed 
to the public in 1987.  He further reported that Naprex was 
introduced to the market sometime in the early 1970's.

By December 1995 certification, Dr. Lirio indicated that he 
had treated the veteran in November 1995.  Dr. Lirio also 
reported that he had diagnosed the veteran as having chronic 
peptic ulcer and malaria due to a prolonged stay in the 
field.

In April 1996, the RO requested a VA Forensic Laboratory 
Report in order to determine the authenticity of medical 
records submitted by the veteran.

In a November 1996 VA Forensic Laboratory Report, it was 
noted that the radiological report and treatment records from 
Lirio Clinic had been submitted to the U.S. Secret Service 
Laboratory for chemical analysis.  The results of this 
testing show that samples of ball-point ink recovered from 
these medical records had been matched with inks which were 
not commercially available until 1961.  It was noted that no 
further forensic examinations were undertaken as the records 
submitted had not been created in 1946.

As reported earlier, in February 1997, the RO contacted the 
veteran and proposed that he be charged with violations of 
provisions of § 6103, Title 38, United States Code.  The 
basis of the charge was that the medical records issued by 
Dr. Lirio, allegedly in 1946, had been judged inauthentic by 
the Office of the Inspector General and that the forensic 
laboratory report disclosed that the ballpoint ink used to 
prepare Dr. Lirio's medical records was not commercially 
available until 1961.

By March 1997 statement, the veteran indicated that disagreed 
with the VA's charge that he had presented fraudulent 
statements.  He again asserted that he had been treated by 
Dr. Lirio in 1946.

By March 1997 affidavit, Dr. Lirio indicated that he had 
treated the veteran from 1946 to September 1995.  He reported 
that the veteran had been confined to Lirio Clinic for 
irregularities which included chronic peptic ulcer and 
malaria due to a prolonged stay in the battlefield.

As indicated earlier, in June 1997, the RO determined that 
sufficient evidence had been found to warrant the submission 
of the veteran's claims for consideration of fraud.  The case 
and pertinent records were then submitted to the VA Director 
of Compensation and Pension Services for a final 
determination on this issue.

As reported earlier, in February 1998, the Director of VA 
Compensation and Pension Service informed the veteran that 
that private medical records that he submitted had been 
received at the RO in December 1994, and had been presented 
as the original treatment records.  The Director noted that a 
forensic analysis had established that these medical records 
could not have been created prior to 1961.  The Director also 
noted that certain medications cited within these records 
were not in existence at the time they were purportedly 
prescribed.  The Director then advised the veteran that he 
had knowingly and intentionally submitted false and 
fraudulent evidence in support of his claims, and that he had 
forfeited all rights, claims and benefits to which he might 
otherwise be entitled under laws administered by the VA.

The Board has reviewed all of the evidence of record in light 
of applicable law.  The law in this case is clear.  Whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA, shall forfeit all rights, 
claims, and benefits under the laws administered by the VA.  
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 1998).

Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA (except laws relating to 
insurance benefits).  38 C.F.R. § 3.901(a) (1998).

In this case, the evidence establishes that the veteran 
intentionally and deliberately attempted to deceive the VA by 
submitting fraudulent medical records, certifications, 
statements and an affidavit which show that he was treated 
for peptic ulcer disease and malaria in 1946.  The veteran's 
contention that the medical records issued by Dr. Lirio 
demonstrate such medical treatment is without merit.  
Specifically, the VA Forensic Laboratory Report shows that 
the ball-point ink recovered from Dr. Lirio's medical records 
was not commercially available until 1961, some fifteen years 
after the purported treatment.  Moreover, the VA Field 
Examination Report shows that a VA physician and brand 
associate with the maker of Kremil-S both reported that 
Kremil-S, Naprex and Pharmaton were not commercially 
available to the public until the early 1970's and late 
1980's.  As such, it has been shown that Dr. Lirio's medical 
records could not have been issued in 1946.

The evidence against the veteran in this case is clear.  
Either he, Dr. Lirio, or some other individual created these 
fraudulent medical records.  In any event, he has clearly 
knowingly made, or conspired to make, the presentation of 
false medical records to obtain VA benefits.  The fact that 
he testified under oath about the authenticity of these 
records at the VA deposition wholly supports this conclusion.  
Likewise, his submission of another statement and an 
affidavit from Dr. Lirio, wherein he denied having committed 
any fraud and reasserted his treatment by Dr. Lirio in 1946, 
compounds his accountability.

In summary, the evidence submitted by the veteran in support 
of his claims is found to be false and fraudulent, made in an 
attempt to receive VA benefits.  The Board concludes that the 
veteran knowingly, deliberately, and intentionally presented 
materially false documents to the VA in the attempt to 
support his claims for service connection for peptic ulcer 
disease and malaria.  Because of these actions, he has 
forfeited his rights to VA benefits. 38 U.S.C.A. § 6103 (West 
1991).


ORDER

Forfeiture was properly declared against the veteran pursuant 
to the provisions of 38 U.S.C.A. § 6103 (West 1991).




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

